DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-6 are presented for examination. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera Et al. (US 2017/0060105 A1) in view of Shirai et al. (US 2017/0151618 A1).
Regarding claims 1 and 3, Onodera discloses a wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine (para 0014-0015; machine learning, learning is performed ... machining conditions ... predetermined range ... related to machine states — para 0082-0083), the wire disconnection prediction device comprising: 
a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine ([0051]-[0052], machining conditions acquired — para 0064; collected data ... voltage, current, speed value ... obtained based on machining conditions — para 0055; collects data ... machining state ... provided to the wire electric discharge ... set values of conditions stored in ... condition storage ... position information ... coordinate values ... of the discharge machine ...actual voltage, current value, fluid pressure — para 0051; diameter, thickness ,material, nozzle gap, position information ... axis of the wire electric discharge — para 0053; measured in machining of a workpiece); 
 a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to a machining condition commanded in machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during machining of the workpiece, as state data indicating a state of the machining  ([[0009], [0013]-[0016], [0029], [0028], [0062], analyzes data ... conditions in accordance with ... defined state s — para 0064; para 0057; reward conditions — para 0058; para 0028) of a in the machining condition relating to the machining (acquired in the latest machining operation — para 0054) commanded of the workpiece, machining member data (diameter, thichness, gap, postion, voltage value, current value, speed value, pressure, occurrence of short circuit- para 0053) relating to a member (material, plate, nozzle, wire — para 0053; reward 2: circuit/disconnection — para 0062; electrode, nozzles, workpiece — para 0016; wire-type electrode, nozzles, workpiece — para 0009) used in the machining, and machining state data (state data — para 0009-0010: para 0013-0014; state data — para 0054; state data observed by state observation unit — para 0016) during the machining of the workpiece, as state data indicating a state); 
a learning model storage part configured to store a learning model obtained by learning correlation between the state data indicating the state of the machining and the state where the wire of the wire electric discharge machine is not disconnected (Fig. 3,[0015]-[0016], [0043],  [0030], Abstract, a wire electric discharge machine according to the present invention includes a machine learning device which performs learning for adjustment of a machining condition of the wire electric discharge machine, the machine learning device includes a state observation unit which acquires data related to a machining state of a workpiece,  a machining condition adjustment learning unit which determines an adjustment amount of a machining condition based on a machine learning result and data related to a machining state, and a machining condition adjustment unit which adjusts a machining condition based on the determined adjustment amount of a machining condition).
Onodera fails disclose an estimation part configured to estimate the wire disconnection risk of the wire electric discharge machine using the learning model stored in the learning model - 28 -storage part (state data storage unit 22), based on the state data created by the preprocessing part.  
	Shirai discloses an estimation part ([0062], the prediction mode) configured to estimate the wire disconnection risk of the wire electric discharge machine using the learning model stored in the learning model - 28 - storage part, based on the state data created by the preprocessing part ([0062]-[0063], [0096], , Fig. 4, learn data obtained when a machining machine actually operates in the prediction mode and reflect the learning data on a next action (online learning), or is possible to perform collective learning using a previously-collected data group and thereafter perform a detection mode using the parameters at all times (batch learning). It is also possible to perform an intermediate mode, i.e., a learning mode that is performed every time data is accumulated by a certain degree).
Onodera and Shirai are analogous art. They relate to electric discharge machine, particularly for machine learning model.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute evaluation value are acquired as state data of Shirai for adjustment of the machine condition of Onodera in order to provide a wire electric discharge machine which is capable of automatically adjusting machining conditions in accordance with a machining state in machining of a workpiece.
3.	Claim(s) 2 and 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onodera Et al. (US 2017/0060105 A1) in view of Shirai et al. (US 2017/0151618 A1) further in view of Hayashi et al. (US 2005/0143849).
Regarding claims 2 and 4 the combination of Onodera and Shirai disclose the limitation of claims 1 and 3 as stated above. In addition, regarding claims 2 and 4, Shirai discloses the learning model storage part stores the learning model obtained by using an MT (Mahalanobis Taghchi) method to learn the correlation between the state data and the state where the wire of the wire electric discharge machine is not disconnected, and the estimation part calculates a Mahalanobis distance between the state data created by the preprocessing part and a center position of a unit space in the learning model, and estimates the wire disconnection risk of the wire electric discharge machine based on the calculated Mahalanobis distance (Abstract, Fig. 4, Fig. 6,  [0012]-[0013], [0017], [0073],  [0083] The welding part calculation section 10 provided in the simulation apparatus 1 calculates a position and a length of each welding part for welding a core to a workpiece, based on machining preconditions 12 set by an operator and stored in a memory (not shown). The welding part calculation section 10 calculates a shape of a machining path based on a program included in the machining preconditions 12 and specifies the periphery start point and the periphery end point of the calculated machining path to specify a shape of the workpiece (core). Then, the welding part calculation section 10 determines a position and a length of each welding part provided on the periphery of the specified core. The welding part calculation section 10 may determine a position and a length of each welding part at the time of starting machine learning), 
Furthermore, regarding claim 6, Onodera discloses the estimation part estimates magnitude of the wire disconnection risk of the wire electric discharge machine according to magnitude of the calculated Mahalanobis distance, and the machining condition change part adjusts strength of the machining condition to be changed based on the magnitude of the wire disconnection risk of the wire electric discharge machine estimated by the estimation part (abstract, [0013], Fig. 2A-2B, a wire electric discharge machine includes a machine learning device which performs machine learning for adjustment of a machining condition of the wire electric discharge machine, the machine learning device includes a state observation unit which acquires data related to a machining state of a workpiece, a reward calculation unit which calculates a reward based on data related to a machining state. 
Onodera and Shirai do not specifically use an MT (Mahalanobis Taghchi) method to calculate the distance, position or length). 
However, Hayashi discloses use Mahalanobis distance to calculate the distance from the Mahalanobis space. 
Onodera, Shirai and Hayashi are analogous art. They relate to electric discharge machine, particularly for machine learning model.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to simply substitute determined to be under a malfunction operating condition of Hayashi for teaching of Onodera and Shirai, as state above, in order to provide a a controlling method for a manufacturing process so as to effectively control the operating condition of the manufacturing process.
Regarding claim 5, Onodera discloses a machining condition change part configured to change the machining condition of the wire electric discharge machine based on the wire disconnection risk of the wire electric discharge machine estimated by the estimation part (Abstract, [0014], Fig. 4, The machining condition adjustment device includes a learning result storage unit which stores a learning result of the machining condition adjustment, a state observation unit which acquires state data, which is information representing a machining state in the machining, and a machining condition adjustment unit which determines an object parameter of the machining condition adjustment and an adjustment amount thereof or a value after adjustment of the object parameter based on a learning result stored in the learning result storage unit and the state data observed by the state observation unit so as to adjust a machining condition).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1  and 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/752,717 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because of the following observations. Following are but a few examples as to how the certain claims from the instant invention and from the above copending application are conflicting with each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application 16/659,908
Related Co-pending Application 16/752,717
Claim 1. A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising:
 
a data acquisition part configured to acquire data relating to machining of the workpiece in a state where a wire is not disconnected during machining of the workpiece by the wire electric discharge machine;

 a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to a machining condition commanded in machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during machining of the workpiece, as state data indicating a state of the machining; and 

a learning part configured to generate, based on the state data created by the preprocessing part, a learning model indicating correlation between the state data and the state where the wire of the wire electric discharge machine is not disconnected.
Claim 1. A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising: 

a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine; 


a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to the machining commanded in the machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during the machining of the workpiece, as state data indicating a state of the machining; and 

a machine learning device configured to execute, based on the state data created by the preprocessing part, processing relating to machine learning using a learning model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets
Claim 3. A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising:

 a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine; 

a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to a machining condition commanded in machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during machining of the workpiece, as state data indicating a state of the machining;

 

a learning model storage part configured to store a learning model obtained by learning correlation between the state data indicating the state of the machining and the state where the wire of the wire electric discharge machine is not disconnected; and

 an estimation part configured to estimate the wire disconnection risk of the wire electric discharge machine using the learning model stored in the learning model - 28 - storage part, based on the state data created by the preprocessing part.
Claim 1. A wire disconnection prediction device for estimating a wire disconnection risk during machining of a workpiece in a wire electric discharge machine, the wire disconnection prediction device comprising: 

a data acquisition part configured to acquire data relating to machining of the workpiece during machining of the workpiece by the wire electric discharge machine; 

a preprocessing part configured to create, based on the data acquired by the data acquisition part, machining condition data of a condition relating to the machining commanded in the machining of the workpiece, machining member data relating to a member used in the machining, and machining state data during the machining of the workpiece, as state data indicating a state of the machining; and 

a machine learning device configured to execute, based on the state data created by the preprocessing part, processing relating to machine learning using a learning model indicating correlation between a machining state in the wire electric discharge machine and presence/absence of a possibility of disconnection occurrence of a wire electrode in the wire electric discharge machine and a disconnection cause by a plurality of class sets

As per claim 2, at least rejected for their dependencies, directly on the rejected claim 1; therefore, rejected as set forth above.

Citation Pertinent prior art
5.	 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Conde et al. (High-accuracy wire electrical discharge machining using artificial neural
networks and optimization techniques) discloses developed a mathematical model to analyze wire-tool vibration, highlighting the relationship between amplitude of the vibration and variables such as density of spark, wire tension and workpiece thickness. Although it is clearly observed that minimization of wire vibration plays a fundamental role in improving accuracy in complex contours.

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for allthat it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed wereinstead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1 009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck& Co. v.  Biocraft Labs., Inc., 874 F.2d804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163USPQ 545, 549 (CCPA 1969). 
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed Kidest Bahta whose telephone number is 571-272-3737. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ali Mohammad can be reached on 571-272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application information Retrieval IPAIRI system. Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAG system, contact the Electronic Business Center (EBC) at 866-217- 9197.
/KIDEST BAHTA/Primary Examiner, Art Unit 2119